                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ILLINOIS


 RENEE SCHAUB,

            Plaintiff,

 v.                                          Case No. 3:18-CV-1494-NJR-MAB

 ALLSUP,

            Defendant.


                         JUDGMENT IN A CIVIL ACTION

DECISION BY THE COURT.

      This matter having come before the Court, and the Court having rendered a

decision,

      IT IS ORDERED AND ADJUDGED that pursuant to the Stipulation of

Dismissal filed on August 8, 2019 (Doc. 27) and the Order dated August 20, 2019 (Doc.

28), this entire action is DISMISSED, and the case is CLOSED.

      DATED: August 20, 2019

                                              MARGARET M. ROBERTIE,
                                              Clerk of Court

                                              By: s/ Deana Brinkley
                                                     Deputy Clerk

APPROVED: s/ Nancy J. Rosenstengel
          NANCY J. ROSENSTENGEL
          Chief U.S. District Judge
